Exhibit 10.1

CONSENT AND FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT

This CONSENT AND FIFTH AMENDMENT to Second Amended and Restated Loan and
Security Agreement (this “Amendment”) is entered into as of March 11, 2020, by
and among SILICON VALLEY BANK, a California corporation (“Bank”), as collateral
agent (in such capacity, “Collateral Agent”), Bank in its capacity as a Lender,
and the other Lenders party to that certain Second Amended and Restated Loan and
Security Agreement dated as of May 14, 2018 (as the same may from time to time
be amended, modified, supplemented or restated, including without limitation by
that certain Consent and First Amendment to Second Amended and Restated Loan and
Security Agreement dated as of July 3, 2019, that certain Consent and Second
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
August 29, 2019, that certain Third Amendment to Second Amended and Restated
Loan and Security Agreement dated as of October 18, 2019, and that certain
Consent and Fourth Amendment to Second Amended and Restated Loan and Security
Agreement dated as of October 22, 2019, collectively, the “Loan Agreement”)
(together with Bank, each a “Lender” and collectively, the “Lenders”), and
CLEARSIDE BIOMEDICAL, INC., a Delaware corporation (“Borrower”).

Recitals

A.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

B.Borrower has informed Lenders that it desires to grant an exclusive license to
Arctic Vision (Hong Kong) Limited, with a principal place of business at 23/F
Nan Fung Tower 88 Connaught Road C & 173 Des Voeux Road C Central HK (“Arctic
Vision”), to develop, manufacture, have manufactured, distribute, promote,
market, and otherwise commercialize the Licensed Products (as such term is
defined in the License Agreement) in (i) Mainland China, (ii) Taiwan, (iii) Hong
Kong, (iv) South Korea, and (v) Macau, pursuant to the terms of that certain
License Agreement by and among Borrower, Arctic Vision, and solely with respect
to Section 17.11 of the License Agreement (Guaranty), Arctic Vision (Cayman)
Limited with a principal place of business at Cricket Square, Hutchins Drive,
P.O. Box 2681, Grand Cayman KY1-1111 Cayman Islands, dated as of March 10, 2020
and attached hereto as Annex I (the “License Agreement”).  In connection
therewith, Arctic Vision has agreed, among other things, to pay to Borrower an
upfront payment in the amount of Four Million Dollars ($4,000,000) plus various
conditional payments and royalties.

C.Section 7.1 of the Loan Agreement provides that Borrower shall not convey,
sell, lease, transfer, assign, or otherwise dispose of all or any part of its
business or property without Lenders’ prior written consent.  Section 7.5 of the
Loan Agreement provides that Borrower shall not create, incur allow or suffer
any Lien on its property or agree with any Person not to encumber its
Intellectual Property except to the extent permitted under Section 7.1 of the
Loan Agreement or in the definition of “Permitted Liens” contained therein.

D.Borrower has requested that Lenders consent to Borrower’s entry into and
performance of the License Agreement and agree that entry into and performance
under the License Agreement will not violate sections 7.1 or 7.5 of the Loan
Agreement.

E.Lenders have agreed to so consent to Borrower’s entry into the License
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.




 



--------------------------------------------------------------------------------

 

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Consent.  Subject to the terms of Section 8 below, Lenders hereby consent to
Borrower’s entry into and performance of the License Agreement attached as Annex
I to this Amendment (without giving effect to any subsequent amendments or
changes thereto).

3.Amendments to Loan Agreement.

3.1Section 14.1 (Definitions).  The following defined terms and their respective
definitions hereby are added or amended and restated in their entirety, as
appropriate, in Section 14.1 of the Loan Agreement to read in their entirety to
read as follows:

“Arctic Vision License” means that certain License Agreement by and among
Borrower, Arctic Vision (Hong Kong) Limited, with a principal place of business
at 23/F Nan Fung Tower 88 Connaught Road C & 173 Des Voeux Road C Central HK
(“Arctic Vision”), and solely with respect to Section 17.11 of the License
Agreement (Guaranty), Arctic Vision (Cayman) Limited with a principal place of
business at Cricket Square, Hutchins Drive, P.O. Box 2681, Grand Cayman KY1-1111
Cayman Islands, dated as of March 10, 2020 as attached as Annex I to the Fifth
Amendment (without giving effect to any subsequent amendments or changes
thereto), pursuant to which Borrower has granted Arctic Vision an exclusive
license to develop, manufacture, have manufactured, distribute, promote, market,
and otherwise commercialize Licensed Products (as such term is defined therein)
in (i) Mainland China, (ii) Taiwan, (iii) Hong Kong, (iv) South Korea, and (v)
Macau.

“Fifth Amendment” means that certain Consent and Fifth Amendment to Second
Amended and Restated Loan and Security Agreement by and among Collateral Agent,
Lenders, and Borrower dated as of the Fifth Amendment Effective Date.

“Fifth Amendment Effective Date” is March 11, 2020.

“Permitted License” is (a) any non-exclusive license of patent rights of
Borrower or its Subsidiaries so long as all such Permitted Licenses are granted
to third parties in the ordinary course of business, do not result in a legal
transfer of title to the licensed property, and have been granted in exchange
for fair consideration, (b) any exclusive license of patent rights of Borrower
or its Subsidiaries so long as such Permitted Licenses do not result in a legal
transfer of title to the licensed property, are exclusive solely as to discrete
geographical areas outside of the United States, and have been granted in
exchange for fair consideration, (c) the Aura License, (d) the Regenxbio
License, (e) the Bausch Health License, and (f) the Arctic Vision License.

4.Representations and Warranties.  To induce Lenders to enter into this
Amendment, Borrower hereby represents and warrants to Lenders as follows:

2



--------------------------------------------------------------------------------

 

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Lenders on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect.

5.Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6.Ratification of Intellectual Property Security Agreement.  Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of August 29, 2019
between Borrower and Bank, and acknowledges, confirms and agrees that said
Intellectual Property Security Agreement (a) contains an accurate and complete
listing of all Intellectual Property Collateral (as defined therein) and (b)
shall remain in full force and effect.

7.Ratification of Perfection Certificate.  Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated on or prior to the Effective Date and
acknowledges, confirms and agrees that the disclosures and information Borrower
provided to Lenders in such Perfection Certificate have not changed, as of the
date hereof.

8.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Lenders of (i) this Amendment by each party hereto,
and (ii) a fully-executed copy the License Agreement together with all other
documents entered into in connection therewith, and (b) Borrower’s payment to
Lenders of all Lenders’ Expenses due and owing as of the date hereof, which may
be debited from any of Borrower’s accounts at Bank.

10.Governing Law.  This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

 

 

 

 

 

CLEARSIDE BIOMEDICAL, INC.

 

 

 

 

 

By       /s/Charles A. Deignan

 

 

Name: Charles A. Deignan

 

 

Title:   CFO

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By         /s/ M. Scott McCarty

 

 

Name:   M. Scott McCarty

 

 

Title:     Director

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

ELM 2016-1 TRUST

 

 

 

 

 

By: MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

 

By        /s/ John O’Dea

 

 

Name:  John O’Dea

 

 

Title:    Authorized Signatory

 

 

 

 

 

ELM 2018-2 TRUST, as Assignee

 

 

 

 

 

By: MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

 

By        /s/ John O’Dea

 

 

Name:  John O’Dea

 

 

Title:    Authorized Signatory

 

 

 

[Signature Page to Consent and Fifth Amendment to Second Amended and Restated
Loan and Security Agreement]

 



--------------------------------------------------------------------------------

 

ANNEX 1

 

License Agreement

 

[See attached]

 

